Citation Nr: 1725610	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-27 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected right ankle disability.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected left ankle disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Air Force from April 1981 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which continued the 10 percent ratings for the Veteran's right and left ankle disabilities and also denied service connection for diabetes mellitus.  During the course of the appeal, jurisdiction over this case was transferred to the Wichita, Kansas RO.

In a May 2014 rating decision, the Muskogee, Oklahoma RO granted the Veteran's claim for service connection for diabetes mellitus.  The Veteran had not filed a timely notice of disagreement with regard to any appealable determination made in the May 2014 rating decision with regard to his diabetes mellitus, including the schedular rating or effective date assigned by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).  Therefore, this matter has not been adjudicated by the Board.

The Veteran testified at a video hearing in March 2015 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.

The Board previously remanded the appeal in September 2015 for a VA examination and further evidentiary development to determine the current severity of the Veteran's right and left ankle disability, which was obtained in December 2015.  The December 2015 VA examination was in substantial compliance with prior Board remand directives, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDING OF FACT

For the entire rating period on appeal, the Veteran's right and left ankle disabilities are productive of pain, with marked limitation of motion.


CONCLUSIONS OF LAW

1.  Resolving benefit of the doubt in the Veteran's favor, the criteria for an increased rating of 20 percent for service-connected right ankle disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 4.71a, Diagnostic Code (DC) 5271 (2016).

2.  Resolving benefit of the doubt in the Veteran's favor, the criteria for an increased rating of 20 percent for service-connected left ankle disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 4.71a, DC 5271 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran in October 2008 which met the VCAA notice requirements with respect to entitlement to an increased evaluation for service-connected right ankle and left ankle disabilities.  Id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The information and evidence that has been associated with the claims file includes service treatment records, lay statements, buddy statements, VA and private treatment records, and VA examinations.  The Board remanded the appeal in September 2015 to obtain outstanding private treatment records and to afford the Veteran a VA examination to determine the severity of his service-connected right and left ankle disabilities.  The Board finds that the December 2015 VA examination adequately addressed the Veteran's current diagnosis, adequately addressed questions asked on remand, and included adequate rationale for the opinions rendered based on the evidence of record and the examiner's own medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); Allen v. Brown, 7 Vet. App. 439 (1995); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The December 2015 VA examination also substantially complied with the terms of the prior remand directives.  Stegall, 11 Vet. App. at  271.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disabilities has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).

II.  Disability Rating Law and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016). 

The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.    The Board finds that symptoms related to the Veteran's right ankle and left ankle disabilities have not changed in severity over the course of the appeal period to warrant a staged rating.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran is currently in receipt of a 10 percent rating for his service-connected right and left ankle disabilities under Diagnostic Code 5271.  Under Diagnostic Code 5271 (ankle, limited motion), marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a , DC 5271 (2016).

For purposes of VA compensation, normal dorsiflexion of the ankle is zero to 20 degrees and normal ankle plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 4.71a , Plate II (2016).  The Board further notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2016).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2016).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2016). 

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Factual background

In a November 2008 VA examination, the Veteran reported pain on walking and running with both ankles, to which he had undergone an arthroscopy of the right subtalar joint which helped some but the pain continued.  The Veteran reports daily throbbing and pain while sitting and standing, with no locking of the joint but feels as though it will give away.  The Veteran did not report dislocation and did not use a brace or a cane.  Upon examination, the VA examiner noted weakness and stiffness of ankles, with fatigability, lack of endurance and occasional swelling.  Both ankles demonstrated a mild pain and tenderness, and the right ankle had minimal crepitation overlying the subtalar joint.  On range of motion testing of each ankle, the dorsiflexion was 0-20 degrees and plantar flexion was 0-40 degrees.  The VA examiner diagnosed the Veteran with right and left ankle subtalar arthritis.

Private treatment records from August 2004 to March 2015 show the Veteran was treated by Dr. F. for his ankle disabilities.  In November 2008, the Veteran reported that his ankles were giving out on him with swelling on and off, and that he could not exercise due to the pain.  Dr. F. noted that the Veteran's left foot was giving him quite a bit of pain and obtained a bone scan of the Veteran's whole body in January 2009, which showed bilateral increased ankle activity, with symmetric uptake in the subtalar joint bilaterally, and also indicated degenerative change.  Dr. F. diagnosed the Veteran with bilateral subtalar arthritis in March 2009 and in April 2009, began bilateral subtalar injections twice annually until March 2015.  The Veteran had a physical examination with Dr. F. in August 2013 and reported he was limping and had pain at night.  X-ray images taken of the Veteran's feet showed the ankles had no degenerative change and no advanced arthritis.  A September 2013 bone scan showed mild increased activity that correlated with the Veteran's pain, and a September 2013 CT scan indicated arthritic changes associated with the subtalar joints bilaterally.  Private treatment records also show the Veteran was prescribed soft molded inserts in August 2013, and a cane in March 2015.  By March 2015, the Veteran indicated his bilateral ankle pain was worse, which caused his ankles to give out.  Dr. F. noted that, bilaterally, the ankles dorsiflex to about 5 degrees with his knee straight, and dorsiflex to about 15 degrees with the knee flexed.

During a March 2015 video hearing, the Veteran indicated that his symptoms were worsening as he was in constant pain, day and night, with sitting or standing.  The Veteran reported symptoms of burning in the ankle joints, which would give out while walking, or would freeze up while sitting down, including while driving.  He stated that he walked with a limp, had difficulty walking up and down stairs, and he could not perform yard work well anymore.  He reports fatigue from the pain and has trouble sleeping with the throbbing, burning pain in his ankles.  

Statements of record also indicate the worsening of the Veteran's ankle disabilities.  In a July 2015 statement, the Veteran's wife indicates that the Veteran's ankles ache all the time and that he cannot take walks, go dancing or do things that involve a lot of movement from his ankles, such as exercise.  She indicated that over the years, his limp had worsened that he seems to be in more pain.  She stated it was hard for him to sleep and that sometimes his ankles lock up at night.  In July 2015, the Veteran's son also submitted a statement in which he indicated his father would miss work because of his ankle pain and that he walked with a limp but needs to constantly stop to take breaks.  He remembers a specific incident five years ago when his father almost fell down the stairs at home when his ankles gave out on him.  Further, a July 2015 statement from the Veteran's team leader from work indicated that the Veteran has performed his duties exceptionally well but he had seen a dramatic and rapid decline in his performance and health over the past seventeen months, as the Veteran had taken over 550 hours of leave (sick and annual leave and comp time) to accommodate his condition.  It was noted that he had back and ankle issues. The team leader stated that he witnessed the Veteran having to grab a wall to keep from falling when his ankles gave out while walking together at work.  He also reported that he witnessed the Veteran suddenly pulling the car over while driving because his ankles had locked up and caused him severe pain.  The Board finds that the aforementioned lay statements are competent as they are based on first-hand knowledge of the observable characteristics and symptoms of the Veteran's ankle disabilities.  See 38 C.F.R. § 3.159(a) (2016).

The Veteran was afforded another VA examination in December 2015 where initial range of motion testing of the right ankle revealed 0-5 degrees dorsiflexion and 0-25 degrees of plantar flexion, and the left ankle revealed 0-5 degrees dorsiflexion and 0-15 degrees of plantar flexion.  Pain was exhibited on examination for dorsiflexion and plantar flexion of both ankles.  The VA examiner also noted pain with weight bearing and localized tenderness or pain on palpation of each joint.  The VA examiner opined that the initial range of motion of the right and left ankle were abnormal or outside of normal range and indicated that the range of motion did not contribute to a functional loss.  The examiner did note that there was a disturbance of locomotion and interference with standing were contributing factors of the ankle disabilities.  After repetitive use testing of the ankles, there was no pain, fatigue, weakness or incoordination.  The Veteran did not have ankylosis but did have instability or dislocation (suspected) of the ankles.  X-ray reports of the ankles revealed arthritic changes to the subtalar joints bilaterally but did not show overt degenerative changes or advanced arthritis.

Increased evaluation for right ankle disability

The Veteran contends that he is entitled to a higher rating evaluation for his right ankle disability, currently rated at 10 percent disabling under Diagnostic Code 5271.  After review of the evidence, lay and medical, the Board resolves the benefit of the doubt in the Veteran's favor and finds that the competent and probative evidence supports a 20 percent disability rating, the maximum rating available under Diagnostic Code 5271, for the entire rating period on appeal.  

In this regard, the evidence arguably demonstrates marked limitation of right ankle motion.  The Board finds probative the private treatment records which evidenced ongoing treatment for his ankle disabilities throughout the period on appeal.  Private medical records of a bone scan and CT scan in September 2013 evidenced arthritic changes of the ankles that correlated with the Veteran's reports of increased severity of ankle pain, which caused him to limp.  Thereafter, the Veteran was medically prescribed a cane and shoe inserts by his private physician to ambulate.  The Board also finds probative the December 2015 VA examination in which the Veteran's range of motion of the right and left ankles were abnormal or outside of normal range and exhibited pain.  Although the VA examiner indicated no functional loss of the right ankle after repetitive use, the examiner also reported that there was a disturbance of locomotion and interference with standing because of the ankle disability.  Throughout the rating period, the Veteran reported that his ankles would often give out or lock up, and the constant throbbing and burning pain of the joint limited his ability to walk and exercise, and interfered with his sleep and his work.  As similarly stated above, the Board has no reason to doubt the Veteran's credibility with regard to his ankle impairment as his statements are consistently reported throughout the medical and lay evidence and are also consistent with reports given within the competent buddy statements of record.  

As such, the Board finds that the medical and lay evidence throughout the rating period on appeal supports a finding of marked limitation of motion of the right ankle.  Thus, in resolving the benefit of the doubt in favor of the Veteran, a 20 percent disability rating is warranted under Diagnostic Code 5271, the maximum rating under this code.  38 C.F.R. § 3.102, 4.71a, DC 5271 (2016).

Increased evaluation for left ankle disability

The Veteran contends that he is entitled to a higher rating evaluation for his left ankle disability, currently rated at 10 percent disabling under Diagnostic Code 5271.  After review of the evidence, lay and medical, and resolving the benefit of the doubt in favor of the Veteran, the Board finds that the competent and probative evidence of record supports a maximum 20 percent disability rating  under Diagnostic Code 5271 for the entire rating period on appeal.

As similarly discussed above, the evidence of record demonstrates marked limitation of left ankle motion.  The Board finds probative private treatment records which evidenced arthritic changes of the ankles in September 2013, which correlated with the Veteran's reports of increased severity of ankle pain.  The Veteran was medically prescribed a cane and shoe inserts thereafter by his private physician to assist with his limp due to his ankle pain.  The Board also finds probative the December 2015 VA examination in which the range of motion of the left ankle was abnormal or outside of normal range.  And although the VA examiner reported no functional loss, she indicated that there was a disturbance of locomotion and interference with standing because of the ankle disability.  The Veteran reported, throughout the rating period, that his ankles would often give out or freeze up, and that the constant pain of the joint, day and night, had limited his ability to walk and exercise and interfered with his sleep at night and his work.  As discussed above, the Board finds the Veteran's statements credible with regard to his left ankle impairment as his statements are consistent throughout the record, and are consistent with the accounts given in competent buddy statements, which indicate an increase in severity of his ankle disability.

Given the above, the Board finds that the medical and lay evidence throughout the rating period on appeal supports a finding of marked limitation of motion of the left ankle.  In resolving the benefit in the doubt in the Veteran's favor, the maximum 20 percent disability rating is warranted for the left ankle disability under Diagnostic Code 5271 for the entire rating period on appeal.  38 C.F.R. § 3.102, 4.71a, DC 5271 (2016).

The Board notes that other disabilities of the ankle such as ankylosis, joint malunion, and astragalectomy are addressed under Diagnostic Codes 5270, 5272, 5273 and 5274 and are not at issue here.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Given the above, in affording the Veteran the benefit of the doubt, the Board finds that an increased rating to 20 percent is warranted for service-connected right and left ankle disabilities for the entire rating period on appeal.   38 C.F.R. § 3.102, 4.71a, DC 5271 (2016).



ORDER

An increased rating of 20 percent for service connected right ankle disability for the entire rating period is granted.

An increased rating of 20 percent for service connected left ankle disability for the entire rating period is granted.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


